DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/08/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 5-6, 8-9, and 11-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claim 5 claim(s) recite(s) information processing comprising: 
-a registration process, which registers commodity information to be purchase
-a settlement process based on the registered commodities
-information processing, that monitors the states of the commodity sales data apparatuses
-communication between a plurality of sales data
-storing a relationship between registration process and settlement process
-a controller to acquire information about the registration or settlement process, including the operating state
-monitoring the operating states
-determining that an anomaly occurred, based on the result of monitoring
-transmitting the result of the determination to the first apparatus
-transmitting the result of the determination the second apparatus
Controlling sales apparatuses within a store, is a process to control sales activities and behaviors, which are considered a commercial activity, and part of the enumerated grouping of a certain method of organizing human activity.
The additional element includes information processing apparatus comprising a plurality of commodity sales data processing apparatuses, described as a cash dispenser, a receipt printer and a processor; an information processing apparatus; communication interface, storage device, and a controller.
This judicial exception is not integrated into a practical application because the information processing apparatus is the overall computer management of the plurality of commodity sales apparatuses. The control of sales apparatus, being performed on a computer, does not provide more than the application of the judicial exception on computer elements. The interface, storage and controller are all computer element used to send/receive information about the sales, the in-progress tracking, anomaly, and then sending the information to other sales devices. Under MPEP 2106.05(f) the application of a judicial exception, sending and receiving information about sales activities, on a computer, fails to provide proper integration into a practical application. The same is true for the plurality of commodity sales data processing apparatus, since the devices are being monitored and information may be sent between the devices, but they do not provide more than device elements that are capable of sending and receiving data information about their specific commodity.  
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because a commodity sales apparatus, and a computer apparatus to control information, does not provide more than a computer to implement the abstract idea. 
Dependent claims 6 further claims the interface, device and controller of a secondary device, the addition of multiple computers, which comprise an interface, display and controller, do not provide anything more than a second computer element that performs the abstract idea. Multiple computers do not provide integration, since multiple computers does not provide more than two different elements to implement the judicial exception. Therefore claim 6 remains rejected under 101. 
Dependent claims 8-9 and 11-13 do not provide any additional elements, and further describe what the controller is capable of doing. The additional language is directed to descriptions of the judicial exception, and does not provide any means that indicate integration into a practical application. Therefore, the claims remain rejected under 101.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 8, 9 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2019/139303 A Nagai et al. in view of US 2020/0034809 A1 Acedera et al.

Regarding claim 5, Nagai discloses an information processing system (Nagai Para. [0008] plurality of POS terminals, operation-related information transmitted and received), comprising: 
a plurality of commodity sales data processing apparatuses, each including a cash dispenser, a receipt printer, and a processor (Nagai Para. [0004] the POS terminal is connected to a processing unit capable of executing the checkout process; Para. [0015-0016] the POS terminal includes displays, receipt printers and bill devices to accept cash payments) configured to execute 
a registration process of registering data of a commodity to be purchased on a basis of the data of the commodity to be purchased (Nagai Para. [0009-0011] plural POS terminals, that scans the commodity to identify and purchase), which is to be input by a customer, and 
a settlement process for the commodity to be purchased, on a basis of a result of the registration process (Nagai Para. [0007-0008] customer input, monitors the checkout systems, and proceeds with the checkout process); and 
an information processing apparatus that monitors operating states of the plurality of commodity sales data processing apparatuses (Nagai Para. [0031] monitors for failures), wherein the information processing apparatus includes 
a first communication interface that communicates with the plurality of commodity sales data processing apparatuses (Nagai Para. [0008] management device that is capable of communication between terminals), 
a storage device that stores, for each of a plurality of functional parts to be monitored, including the cash dispenser and the receipt printer, in the plurality of commodity sales data processing apparatus, a correspondence relationship between each of the registration process and the settlement process, and the functional part, for each of the plurality of commodity sales data processing apparatuses (Nagai Para. [0015-0016] the POS terminal includes displays, receipt printers and bill devices to accept cash payments; Para. [0020-0021] management control unit is able to monitor all POS terminals, including all the functional parts of the POS system, including touch panel, keyboard, display, receipt printer, and the process being completed by each functional part, notification of operations performed includes a memory; Para. [0048-0049] the processes completed by the CPU are stored in the memory), and 
a first controller that 
acquires information of the registration process or settlement process being executed by each of the plurality of commodity sales data processing apparatuses and information of an operating state of the functional part from each of the plurality of commodity sales data processing apparatuses via the first communication interface (Nagai Para. [0019] control circuit is able to recognize operations of the POS terminal), 
monitors the acquired operating states of the functional parts of the plurality of commodity sales data processing apparatuses in accordance with the correspondence relationship stored in the storage device (Nagai Para. [0026] management control recognizes when a failure occurs), 
determines, in response to determining that an anomaly has occurred in a first apparatus, which is one of the plurality of commodity sales data processing apparatuses, on a basis of a result of the monitoring of the first apparatus, that a second apparatus, which is another one of the plurality of commodity sales data processing apparatuses, is capable of succeeding the registration process or settlement process being executed by the first apparatus as an alternative device on a basis of the result of the monitoring of the second apparatus (Nagai Para. [0026-0029] when the response is not returned, a display substitution instruction is sent to the terminal, and a substitution control switched the routing; Fig. 4B furthers shows the flow of processing when a failure occurs on one terminal, and providing a substitute terminal to proceed with the actions; to proceed with the actions the alternative device must be capable of executing the process), 
transmits, on a basis of a result of the determination that the second apparatus is capable of succeeding the registration process or settlement process, information for guiding the customer to the second apparatus, to the first apparatus, via the first communication interface (Nagai Para. [0026] when the response is not returned, a display substitution instruction is sent to the terminal, and a substation control switched the routing).
Nagai fails to explicitly disclose the operating state of the cash dispenser including a stored amount of cash and the operating state of the receipt printer including a remaining amount of sheet,
result of the monitoring including the stored amount of cash and the remaining amount of sheet corresponding thereto and
transmits, on the basis of the result of the determination that the second apparatus is capable of succeeding the registration process or settlement process, the acquired information of the registration process or settlement process, to the second apparatus, via the first communication interface. 
Acedera is in the field of POS terminals (Acedera Para. [0033] transaction terminals may be POS or self-checkout terminals) and teaches the operating state of the cash dispenser including a stored amount of cash and the operating state of the receipt printer including a remaining amount of sheet (Acedera Para. [0081] the transfer from an original POS terminal, to a new terminal may be initiated by the user, but it also may be automatic when an error in the original machine from lack of printer paper or cash available may require a transfer to a new machine),
result of the monitoring including the stored amount of cash and the remaining amount of sheet corresponding thereto (Acedera Para. [0081] the transfer from an original POS terminal, to a new terminal may be initiated by the user, but it also may be automatic when an error in the original machine from lack of printer paper or cash available may require a transfer to a new machine) and
transmits, on the basis of the result of the determination that the second apparatus is capable of succeeding the registration process or settlement process, the acquired information of the registration process or settlement process, to the second apparatus, via the first communication interface (Acedera Para. [0046-0050] upon the transfer operation request, the in-progress transaction may be sent to a secondary terminal to complete the transaction; Para. [0081] the request may be an automatic request when a failure is detected with the in-progress transaction, or any peripheral device). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the terminal substitution of Nagai with the transfer of information, including the available printer paper and cash, taught by Acedera. The motivation for doing so would be to prevent the cancellation, movement and re-scanning of all items, which would prevent backups and longer queues at POS terminals within a store (Acedera Para. [0005] preventing the movement and cancellation of items, to prevent queue backup).

Regarding claim 6, modified Nagai discloses the information processing system according to claim 5, wherein each of the plurality of commodity sales data processing apparatuses includes a second communication interface that communicates with the information processing apparatus, and a display device that display a guidance screen for the customer, and the processor that checks the operating state of the commodity sales data processing apparatus (Nagai Para. [0008-0010] the plurality of POS terminals all include displays, control units, management devices, and may designate a substitute POS terminal to complete the transaction), and 
transmits, as a result of the checking, the information of the registration process or settlement process being executed by the processor (Nagai Para. [0026] when the response is not returned, a display substitution instruction is sent to the terminal, and a substation control switched the routing), and the operating state of the functional part of the commodity sales data processing apparatus, to the information processing apparatus via the second communication interface (Nagai Para. [0031] monitors for failures). 
Nagai fails to explicitly disclose the operating state including the stored amount of cash and the remaining amount of sheet.
Acedera teaches the operating state including the stored amount of cash and the remaining amount of sheet (Acedera Para. [0081] the transfer from an original POS terminal, to a new terminal may be initiated by the user, but it also may be automatic when an error in the original machine from lack of printer paper or cash available may require a transfer to a new machine). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the terminal switch of Nagai with the monitoring of cash and printer levels as taught by Acedera. The motivation for doing so would be to prevent the cancellation, movement and re-scanning of all items, which would prevent backups and longer queues at POS terminals within a store (Acedera Para. [0005] preventing the movement and cancellation of items, to prevent queue backup).

Regarding claim 8, modified Nagai discloses the information processing system according to claim 5, wherein the first controller determines the second apparatus to be the alternative device also based on whether the second apparatus is in a standby state (Nagai Para. [0029] different terminals may be paired, so when one fails the secondary terminal is known capable of processing the transaction).

Regarding claim 9, modified Nagai discloses the information processing system according to claim 5, wherein the first controller transmits an on-going status of the registration process or settlement process being executed by the first apparatus, to the second apparatus, via the first communication interface (Nagai Para. [0031] the inquiry command continues to monitor the island terminals).

Regarding claim 11, modified Nagai teaches the information processing system according to claim 5. Nagai fails to explicitly disclose wherein the first controller determines that the second apparatus is capable of succeeding the registration process or settlement process when the stored amount of cash corresponding to the second apparatus is sufficient and the remaining amount of sheet corresponding to the second apparatus is sufficient, and not capable of succeeding the registration process or settlement process when the stored amount of cash corresponding to the second apparatus is insufficient or the remaining amount of sheet corresponding to the second apparatus is insufficient.
	Acedera teaches wherein the first controller determines that the second apparatus is capable of succeeding the registration process or settlement process when the stored amount of cash corresponding to the second apparatus is sufficient and the remaining amount of sheet corresponding to the second apparatus is sufficient, and not capable of succeeding the registration process or settlement process when the stored amount of cash corresponding to the second apparatus is insufficient or the remaining amount of sheet corresponding to the second apparatus is insufficient (Acedera Para. [0081] the transfer from an original POS terminal, to a new terminal may be initiated by the user, but it also may be automatic when an error in the original machine from lack of printer paper or cash available may require a transfer to a new machine; Para. [0020-0023] the operator is given a list of selectable options, based on the transaction to be performed, therefore, the system would not suggest a terminal for transfer if it was insufficient to complete the transaction). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the terminal transfer of Nagai, with the cash and printer monitoring and operator selection of new terminal to perform the desired transaction as taught by Acedera. The motivation for doing so would be to prevent the cancellation, movement and re-scanning of all items, which would prevent backups and longer queues at POS terminals within a store (Acedera Para. [0005] preventing the movement and cancellation of items, to prevent queue backup).

Regarding claim 12, modified Nagai teaches the information processing system according to claim 11. Nagai fails to explicitly disclose wherein the first controller determines a type of the settlement process designated by a user of the first apparatus, and determines whether the stored amount of cash corresponding to the second apparatus is sufficient when the type of the settlement process designated by the user of the first apparatus is cash. Acedera teaches wherein the first controller determines a type of the settlement process designated by a user of the first apparatus, and determines whether the stored amount of cash corresponding to the second apparatus is sufficient when the type of the settlement process designated by the user of the first apparatus is cash (Acedera Para. [0081] the transfer from an original POS terminal, to a new terminal may be initiated by the user, but it also may be automatic when an error in the original machine from lack of printer paper or cash available may require a transfer to a new machine; Para. [0020-0023] the operator is given a list of selectable options, based on the transaction to be performed, therefore, the system would not suggest a terminal for transfer if it was insufficient to complete the transaction). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the terminal transfer of Nagai, with the operator controlled selection for the current terminal and of new terminal to perform the desired transaction as taught by Acedera. The motivation for doing so would be to prevent the cancellation, movement and re-scanning of all items, which would prevent backups and longer queues at POS terminals within a store (Acedera Para. [0005] preventing the movement and cancellation of items, to prevent queue backup).

Regarding claim 13, modified Nagai teaches the information processing system according to claim 11. Nagai fails to explicitly disclose wherein the first controller determines a type of a receipt designated by a user of the first apparatus, and determines whether the stored amount of cash corresponding to the second apparatus is sufficient when the type of the receipt designated by the user of the first apparatus is paper. Acedera teaches wherein the first controller determines a type of a receipt designated by a user of the first apparatus, and determines whether the stored amount of cash corresponding to the second apparatus is sufficient when the type of the receipt designated by the user of the first apparatus is paper (Acedera Para. [0081] the transfer from an original POS terminal, to a new terminal may be initiated by the user, but it also may be automatic when an error in the original machine from lack of printer paper or cash available may require a transfer to a new machine; Para. [0020-0023] the operator is given a list of selectable options, based on the transaction to be performed, therefore, the system would not suggest a terminal for transfer if it was insufficient to complete the transaction). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the terminal transfer of Nagai, with the operator controlled selection for the current terminal and of new terminal to perform the desired transaction as taught by Acedera. The motivation for doing so would be to prevent the cancellation, movement and re-scanning of all items, which would prevent backups and longer queues at POS terminals within a store (Acedera Para. [0005] preventing the movement and cancellation of items, to prevent queue backup).

Response to Arguments
Applicant's arguments filed 07/06/2022 have been fully considered but they are not persuasive. 
Regarding 101, Applicant asserts that the claimed invention integrates the abstract idea into a practical application. This is done simply by re-stating the claim limitation, and indicating that the amended claim limits were amended to specifically include a cash dispenser and receipt printer. Examiner would note that the presence of a cash dispenser and receipt printer are noted in name only. They are functional parts of the sales data processing apparatus, and perform their everyday functions, cash dispensing and printing. Adding elements, that perform their specific functions, and are not altered by the abstract idea in any way, would not integrate the abstract idea. The idea is to monitor those devices and send information to a different set of devices, neither of the device performing the POS transaction are change by the abstract idea, because they both till monitor levels and perform a checkout process. Therefore, the idea of sending and receiving information is still only being applied to the POS terminal, and does not alter the technology found within the terminal, thus failing to integrate the abstract idea into a practical application. Additionally, applicant discusses the non-generic features are the succession of a process to be performed, which is the abstract idea, and when performed on a POS terminal, the terminal itself is not changed, but rather information being transferred is analyzed, making the abstract idea the element still being applied to generic computer elements.
Regarding 103, the claimed invention has been amended to include determination based on the amount of receipt paper and stored amount of cash. Examiner notes that Nagai does not teach determination based on cash or paper levels, but rather is used to show that when an anomaly is detected in the first terminal, information for completion may be sent to a second terminal. Applicant asserts that the secondary reference Acedera fails to cure the deficiency. Examiner would note in Acedera Para. [0081] they specifically mention monitoring of POS terminal for any failures, which includes low printer paper and low cash drawers, and using the failure may automatically send a notification to the user that they may no longer perform the transaction at their original terminal. Additionally, the user is given options of other terminals within the store to complete the transaction. This is shown in Acedera Para. [0020-0023] in which a user selects an alternative terminal. Therefore, the claim limitation specifically denotes when an error occurs in the initial POS terminal, which may be based on cash or paper levels, and send the transaction to a new terminal capable of completing the transaction. Therefore, the combination is able to showcase that when the original terminal fails, and new terminal is suggested, and that suggestion would be for a device that may complete the transaction, leading to the new terminal being  capable, ie. Having enough cash or paper, to complete the transaction. Therefore, claim 5 remains rejected under 103, using the previously presented reference.
New claims 11-13, add details about monitoring the amount of cash and paper, specifically that the new apparatus is capable of completing the first failed terminal. The act of making a determination is not described, but rather that the levels of cash and paper are monitored, and making a decision that the new terminal may complete the transaction. Therefore, when a process is able to note when a paper or cash levels are low in a terminal, and suggest a new terminal for completion, it would therefore HAVE to determine that the new terminal has enough paper and cash to proceed with the transaction. It also gives the user of the terminal to make selections, and therefore, having a user interface which allows some control of the checkout process, would teach the ability for a user to make a selection. Therefore, the new claims remain rejected under the previous 103 art. 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA E SULLIVAN whose telephone number is (571)272-9501. The examiner can normally be reached M-Th; 7:30 AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN UBER can be reached on (571)270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E.S./Examiner, Art Unit 3687                                                                                                                                                                                                        
/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687